Third District Court of Appeal
                               State of Florida

                          Opinion filed June 8, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-606
                       Lower Tribunal No. 12-38811
                          ________________


                            Joseph T. Buset,
                                  Appellant,

                                     vs.

          HSBC Bank USA, National Association, etc.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Charles K. Johnson, Judge.

     Jacobs Legal, PLLC, and Bruce Jacobs, for appellant.

      Greenberg Traurig, P.A., and Kimberly S. Mello and Arda Goker
(Orlando), for appellee.


     Before EMAS,* LOGUE and LOBREE, JJ.




*Judge Emas did not serve on the original panel that issued the opinion in
this case.
   On Motion to Certify Conflict, Request for Written Opinion, Motion for
            Rehearing, and/or Motion for Rehearing En Banc

      PER CURIAM.

      Upon consideration of the motion of appellant, Joseph T. Buset, filed

on April 14, 2022, by Bruce Jacobs, Esq., entitled Motion to Certify Conflict,

Request for Written Opinion, Motion for Rehearing, and/or Motion for

Rehearing En Banc (“Mr. Jacobs’ Motion”), and the response thereto, the

motion is denied.

                         ORDER TO SHOW CAUSE

      Further, this court on its own motion and pursuant to Florida Rule of

Appellate Procedure 9.410(a), finds there is a reasonable basis to conclude

that Mr. Jacobs’ Motion is frivolous, in bad faith, and/or violates the Rules of

Appellate Procedure and the Rules Regulating the Florida Bar in the

following manner:

      1. Mr. Jacobs violated Florida Rule of Appellate Procedure

9.330(a)(2)(A), which provides: “A motion for rehearing shall state with

particularity the points of law or fact that, in the opinion of the movant, the

court has overlooked or misapprehended in its order or decision. The motion

shall not present issues not previously raised in the proceeding.” See also

Azran Miami 2, LLC v. US Bank Tr., N.A., No. 3D20-1712, 47 Fla. L. Weekly

D279, D279 (Fla. 3d DCA Jan. 26, 2022) (citing Sherwood v. State, 111 So.
                                       2
2d 96 (Fla. 3d DCA 1959); Ayala v. Gonzalez, 984 So. 2d 523, 526 (Fla. 5th

DCA 2008)); Bank of New York Mellon v. Bontoux, No. 3D21-1869, 47 Fla.

L. Weekly D653, D654 (Fla. 3d DCA Mar. 16, 2022).

      2. Mr. Jacobs takes one or more frivolous positions, or makes one or

more arguments in bad faith, in violation of Florida Rule of Appellate

Procedure 9.410(a) (providing that court “may impose sanctions for any

violation of these rules, or for the filing of any proceeding, motion, brief, or

other document that is frivolous or in bad faith”).

      3. The court notes that Mr. Jacobs’ Motion was filed after the issuance

of orders in unrelated cases directing Mr. Jacobs to show cause why he

should not be subjected to sanctions including, but not limited to, the

issuance of a reprimand and the imposition of attorney’s fees for similarly,

improperly impugning the integrity of this court, opposing counsel, and the

Florida Bar in Carrington Mortgage Services, LLC v. Nicholas, Nos. 3D21-

1300, 3D21-1304, 3D21-1311, and 3D21-1320 (Jan. 11, 2022), Azran Miami

2, LLC, and Bontoux.

      4. Nonetheless, Mr. Jacobs again recklessly impugns and disparages

the judges of this court and certain judges of the circuit court, in filing his

motion containing, among others, the following statements:




                                       3
     [a.] This Court Has a Pattern of Violating the Judicial Canons By
     Refusing to Disqualify Itself When it is Obvious the Court is Not
     Fair or Impartial[.]

Mr. Jacobs’ Motion at 16.

     [b.] It is self-evident that the right to a meaningful hearing is
     denied when the Court refuses to recuse itself, refuses to follow
     the law, knowingly deprives homeowners of their property
     without due process, and then attempts to disbar the lawyer for
     exercising his first amendment right to expose corruption in the
     courts. This is not North Korea, Cuba, Russia or some third world
     country. This is a major city in the United States of America.

Mr. Jacobs’ Motion at 17.

     [c.] The Judges of the Third DCA should be removed from Mr.
     Jacobs[’] cases and disbarred for violating the judicial canons,
     abusing their judicial powers, and knowingly depriving people of
     their constitutional rights.
           It is self-evident this Court will never rule in favor of a
     homeowner no matter what level of unclean hands the defendant
     can establish. This Court has dishonestly affirmed or dismissed
     appeals raising systemic tax evasion, fraud, perjury, forgery,
     racketeering, destruction of evidence, backdating records, and
     defiance of court orders.

Mr. Jacobs’ Motion at 24.

     [d.] The Court’s lack of integrity is so obvious that no one
     following [Mr. Jacobs’] 100+ appeals would ever believe there is
     “no objective reason” to question the impartiality of the court. Yet,
     the judges on this court cover for each other as they corruptly
     abuse their powers to hold Buset’s counsel in contempt.

Mr. Jacobs’ Motion at 24-25.

     [e.] Buset’s counsel has uncovered more evidence of judicial
     corruption involving [a judge of this court, two named circuit
     judges], and the rest of the Third DCA.
                                      4
Mr. Jacobs’ Motion at 25.

      [f.] [A named circuit judge] has a pattern in all the cases Mr.
      Jacobs presents admissions of forgery, perjury or fraud. He
      refuses to set the motions for hearings for years, before
      eventually denying them summarily.

Mr. Jacobs’ Motion at 25.

      g. Mr. Jacobs’ Motion states allegations regarding an unrelated case,

also unrelated to the issues in the motion, where a former trial judge who is

now a member of this court issued a sanctions order, then allegedly refused

to start contempt proceedings and imposed no sanctions as

      a show to gain political leverage to secure [a] seat on the Third
      DCA. . . . It was a total dereliction of duty. . . . It was not long
      before [this judge] joined . . . dishonest brethren and began to
      abuse the “pca” to affirm cases with obvious fraud, just like this
      case.

Mr. Jacobs’ Motion at 26-27.

      h. Mr. Jacobs’ Motion alleges that a judge of this court sat as an

appellate judge on another unrelated case where she had denied relief as a

trial judge and

      adopted her own ruling. It is a clear violation of the judicial
      canons [for a judge to] rule on an appeal that the judge ruled on
      at the lower tribunal.

Mr. Jacobs’ Motion at 27.

      i. Based upon the allegations in paragraph h, the motion continues:



                                       5
      The rest of the Third DCA judges were obligated by the judicial
      canons to “take appropriate action” against [the judge referenced
      in paragraph h, supra] for violating her own canons. Instead, the
      Third DCA covered it all up. The docket is scrubbed clean of the
      judge’s] name. The opinion apparently now has a different
      author. The order of disqualification was hidden in a different
      Third DCA case number that did not mention [the judge] by
      name. Even Westlaw shows [the judge] had nothing to do with
      affirming her own trial court decision.

Mr. Jacobs’ Motion at 28.

      j. The lack of integrity to give the powerful unchecked power
      cultivated by the Third DCA is spilling over into areas that have
      nothing to do with foreclosure.

Mr. Jacobs’ Motion at 31.

      k. Mr. Jacobs’ Motion contains multiple pages discussing pending

show cause proceedings identified in paragraph 3, supra, which are not

related to the decision in this case or any basis to certify conflict, request a

written opinion, or move for rehearing or rehearing en banc. Mr. Jacobs’

Motion at 30-32.

      l. Citing Florida Standards for Imposing Lawyer Sanctions 5.2, he then

asserts:

      [A] judge that knowingly uses their powers to benefit themselves,
      injure a party, or injure the integrity of the proceedings should be
      removed from the bench and disbarred. Respectfully, this Court
      has become so obviously corrupt that Mr. Jacobs has filed a
      formal complaint with the FBI. The Court is working in concert
      with Bank of America, JP Morgan Chase, and others to deprive
      homeowners of their property without due process under color of


                                       6
        law. This violates the Ku Klux Klan Act of 1871.[1] It violates
        federal and state law. It violates biblical law.

Mr. Jacobs’ Motion at 32.

        m. Mr. Jacobs’ Motion concludes by alleging that this court’s issuance

of a citation per curiam affirmed opinion in this case constitutes “an abuse of

judicial power, an act of judicial tyranny perpetrated with disregard of

procedural requirements, resulting in a gross miscarriage of justice.”2 Mr.

Jacobs’ Motion at 44.

        5. As we have noted previously, such frivolous implications, made

without basis, advancing no relevant position and serving no other apparent


1
    See 42 U.S.C. § 1983.
2
    As we noted in Azran Miami 2, LLC, 47 Fla. L. Weekly at D281 n.3:
        While Mr. Jacobs quoted language from Jones v. State, 477 So.
        2d 566 (Fla. 1985), he takes it out of context and uses it in a
        misleading way and for a derogatory purpose. Jones had nothing
        to do with the characterization of a per curiam affirmed opinion.
        Instead, the quote is taken from a concurring opinion in Jones
        that addressed the requirements for common-law certiorari and
        further defined the phrase “departure from the essential
        requirements of the law” as meaning “something far beyond legal
        error. It means an inherent illegality or irregularity, an abuse of
        judicial power, an act of judicial tyranny perpetrated with
        disregard of procedural requirements, resulting in a gross
        miscarriage of justice.” Id. at 569 (Boyd, C.J., concurring). Mr.
        Jacobs seizes upon this description of common-law certiorari,
        ostensibly using it to justify his accusation that the very issuance
        of the citation opinion in the instant case constitutes “an abuse
        of judicial power” and “an act of judicial tyranny” resulting in a
        “miscarriage of justice.”
                                         7
purpose but to malign or impugn the integrity of a judge or judges, appear to

violate Rule Regulating the Florida Bar 4-8.2(a). See Azran Miami 2, LLC,

47 Fla. L. Weekly at D281 n.8.

     WHEREFORE, Bruce Jacobs, Esq., Florida Bar Number 116203, of

Jacobs Legal, PLLC, is hereby ordered to show cause within twenty days

from the date of this order why sanctions should not be imposed upon him

for violation of the Rules of Appellate Procedure. As provided by Rule

9.410(a), such sanctions may include reprimand, contempt, striking of briefs

or pleadings, dismissal of proceedings, costs, attorneys’ fees, or other

sanctions.




                                     8